DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 21, 34, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 21, and 48 recite “a pen-type endoscope”  The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  See MPEP 2173.05(b). Sec. III. E.
Claim 34 recites “the second eye” there is no antecedent basis for this limitation. It appears the applicant intended for claim 34 to depend on claim 33 and not claim 25. The examiner will proceed as though claim 34 depends on claim 33.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corwin et al. US Patent No. 6,009,111.
Regarding claim 13, Corwin teaches a laser source system for creating a laser with a stabilized peak frequency and filtered spontaneous emission noise (abstract; Figure 1), the laser source system comprising: 
a tunable laser source configured to produce a first electromagnetic radiation having an electromagnetic spectrum (Figure 1, laser 12 is tuned by grating 14; col 1, line 53-54; col 3, lines 18-20); and 
a vapor cell-based reference configured to capture a polarized form of a portion of the first electromagnetic radiation and provide an error signal containing information about a deviation of the electromagnetic spectrum from a target electromagnetic spectrum (vapor cell Figure 1, 26; polarized form of first EM radiation Figure 1, 22; 22 is a linear polarizer where light 10 passes through vapor cell; detectors 38 and 36 go to servo electronics which receive an error signal to adjust the angle of grating 14 in order to stabilize output of the light source; col 5, lines 1-15), 
the vapor cell-based reference comprising: 
a first polarizer configured to receive and change the polarity of the portion of the first electromagnetic radiation (Figure 1, 22); 
a vapor cell configured to receive the polarized form of the portion of the first electromagnetic radiation from the first polarizer (Figure 1, 26); 
a second polarizer configured to receive the polarized form of the portion of the first electromagnetic radiation from the vapor cell and change the polarity of the portion of the first electromagnetic radiation (Figure 1, quarter wave plate 30; col 3, lines 35-41); and 
a detector configured to receive the polarized form of the portion of the first electromagnetic radiation from the second polarizer and produce the error signal (detectors 38 and 36 go to servo electronics which receive an error signal to adjust the angle of grating 14 in order to stabilize output of the light source; col 5, lines 1-15).
Regarding claim 14, Corwin teaches wherein the target electromagnetic spectrum is a wavelength of a Rubidium absorption line (col 4, line 57 “Rb” is rubidium) or a wavelength of 780 nm (col 4, line 47).
Regarding claim 16, Corwin teaches further comprising a spectral cleanup filter configured to at least one of: 
provide a second error signal containing information about the spectral noise within the first electromagnetic radiation; 
configured to filter at least a portion of the spectral noise; 
two tandem Fabry-Perot (FP) cavities, wherein each cavity is formed from a pair of concave mirrors; or 
configured to be locked to a wavelength of 780nm (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-27, 29-32, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Pub. No. 2012/0302862 in view of Nakahara et al. US Pub. No. 2013/0188141.
Regarding claim 25, Yun teaches A method of evaluating a tissue in an eye of a patient (Figure 1A and 1B), the method comprising: 
obtaining a first biomechanical value for a first eye tissue region of the patient using Brillouin spectroscopy; obtaining a second biomechanical value for a second eye tissue region of the patient; and comparing the first biomechanical value with the second biomechanical value to determine a medical condition of the tissue of the eye of the patient (paragraph 77 teaches measuring different regions of tissue and creating a spatial map of biomechanical properties; paragraph 98 teaches measuring different regions; paragraph 22 teaches diagnosing a disease; paragraph 138 teaches comparing values to determine keratoconus corneas vs normal corneas).
Yun does not directly teach comparing the results from the patient itself. 
Nakahara teaches a disease which is not found by checking one eye may be diagnosed by comparing the left and right eyes, and hence it is effective to compare both left and right eyes with each other using the mirror symmetry of the left and right eyes to find a disease (paragraph 89).
Obvious to have comparing the first and second region being from the same patient and the first and second region be the left and right eye for the purposes of increasing the effectiveness of finding a disease (Nakahara: paragraph 89).
Regarding claim 26, Yun teaches wherein comparing the first biomechanical value with the second biomechanical value includes assessing an axial-asymmetry between the first eye tissue region and the second eye tissue region to determine the medical condition (paragraph 120 teaches measuring off axis axial profiles of the biomechanical information; paragraph 138 teaches comparing the values to determine a medical condition; Figure 6D teaches the axial position data collected is asymmetric;). Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 27, Yun teaches wherein obtaining a first biomechanical value and obtaining a second biomechanical value includes determining a Brillouin frequency, f, measured as a function of an angle, relative to normal on the first eye tissue region and the second eye tissue region, respectively (paragraph 120 teaches off axis axial profile measurements of the Brillouin axial profile).
Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 29, Yun teaches wherein the comparing includes determining differences in elasticity within a cornea of the patient (paragraphs 2 and 22).
Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 30, Yun teaches wherein the medical condition includes keratoconus (paragraph 22).
Regarding claim 31, Yun teaches wherein the first tissue region and the second tissue region are located on the eye of the patient (paragraph 77 teaches measuring different regions of tissue and creating a spatial map of biomechanical properties; paragraph 98 teaches measuring different regions; paragraph 22 teaches diagnosing a disease; paragraph 138 teaches comparing values to determine keratoconus corneas vs normal corneas).
Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 32, Yun teaches wherein the first biomechanical value is an elasticity value for the first tissue region of the eye, and wherein the second biomechanical value is an elasticity value for the second tissue region of the eye (paragraph 77 teaches measuring different regions of tissue and creating a spatial map of biomechanical properties; paragraph 98 teaches measuring different regions; paragraph 22 teaches diagnosing a disease; paragraph 138 teaches comparing values to determine keratoconus corneas vs normal corneas).
Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 33, Nakahara teaches wherein the first tissue region is located on the eye of the patient and the second tissue region is located on a second eye of the patient (paragraph 89).
Regarding claim 34, Yun and Nakahara teaches wherein the first biomechanical value is at least one of:
an elasticity value for the first tissue region of the eye, and wherein the second biomechanical value is an elasticity value for the corresponding tissue region of the second eye (Yun paragraph 22; Nakahara paragraph 89);
for the tissue of the eye of the patient is obtained at a central inferior corneal region of the eye, and wherein the second biomechanical value for the corresponding tissue of the second eye of the patient is obtained at a central inferior corneal region of the second eye;
for the tissue of the eye of the patient is obtained at the thinnest corneal region of the eye, and wherein the second biomechanical value for the corresponding tissue of the second eye of the patient is obtained at the thinnest corneal region of the second eye.
Regarding claim 37, Yun teaches wherein the first tissue region comprises a member selected from the group consisting of a corneal tissue, a sclera tissue, and a lens tissue (paragraph 22 and 96 teaches measuring the corneal tissue).
Regarding claim 38, Yun teaches wherein the second tissue region comprises a member selected from the group consisting of a corneal tissue, a sclera tissue, and a lens tissue (paragraph 22 and 96 teaches measuring the corneal tissue; paragraph 98 teaches measuring different regions).
Nakahara paragraph 89 teaches left and right comparison.
Regarding claim 39, Yun teaches wherein the second biomechanical value is obtained with Brillouin microscopy (paragraph 96; Figure 1a).
Claims 1-4, 6, 42, 43, 45, 47, 54, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US Pub. No. 2012/0302862 in view of Corwin et al. US Patent No. 6,009,111.
Regarding claims 1 and 42, Yun teaches a Brillouin spectroscopy system for evaluating a tissue in an eye tissue region of a patient (Figure 1a; paragraph 22), the system comprising: 
a laser source system (Figure 1, 100; paragraph 71) 
a human interface (Figure 1a; 140 130 and 134) configured to direct the first electromagnetic radiation to the eye tissue region of the patient (Figure 1a; light 110 goes to eye 120), wherein the first electromagnetic radiation interacts with at least one acoustic wave (abstract; paragraphs 70 and 74) intrinsic to the eye tissue region (paragraph 70 and 74) and at least one second electromagnetic radiation is produced based on the at least one acoustic wave (paragraph 74); and 
a spectrometer system configured to receive a portion of the second electromagnetic radiation and provide information associated with a biomechanical property of the eye tissue region (Figure 1a, 150; paragraph 83).
Yun is silent with respect to the laser system comprising: a tunable laser source configured to produce a first electromagnetic radiation having an electromagnetic spectrum; and a vapor cell-based reference configured to capture a portion of the first electromagnetic radiation and provide an error signal containing information about a deviation of the electromagnetic spectrum from a target electromagnetic spectrum, the vapor cell-based reference comprising: a vapor cell filter configured to receive the portion of the first electromagnetic radiation and selectively transmit the portion of the first electromagnetic radiation based on the electromagnetic spectrum; and a detector configured to receive the transmitted portion of the first electromagnetic radiation and produce the error signal.
However, Yun does teach using a laser diode as the light source with an output of 780 nm (paragraph 124).
Corwin is the same art as Yun as Corwin is directed to stabilizing the output of a laser diode at 780 nm (abstract).
Corwin teaches a laser source system for creating a laser with a stabilized peak frequency and filtered spontaneous emission noise (abstract; Figure 1), the laser source system comprising: 
a tunable laser source configured to produce a first electromagnetic radiation having an electromagnetic spectrum (Figure 1, laser 12 is tuned by grating 14; col 1, line 53-54; col 3, lines 18-20); and 
a vapor cell-based reference configured to capture a polarized form of a portion of the first electromagnetic radiation and provide an error signal containing information about a deviation of the electromagnetic spectrum from a target electromagnetic spectrum (vapor cell Figure 1, 26; polarized form of first EM radiation Figure 1, 22; 22 is a linear polarizer where light 10 passes through vapor cell; detectors 38 and 36 go to servo electronics which receive an error signal to adjust the angle of grating 14 in order to stabilize output of the light source; col 5, lines 1-15), 
the vapor cell-based reference comprising: 
a first polarizer configured to receive and change the polarity of the portion of the first electromagnetic radiation (Figure 1, 22); 
a vapor cell configured to receive the polarized form of the portion of the first electromagnetic radiation from the first polarizer (Figure 1, 26); 
a second polarizer configured to receive the polarized form of the portion of the first electromagnetic radiation from the vapor cell and change the polarity of the portion of the first electromagnetic radiation (Figure 1, quarter wave plate 30; col 3, lines 35-41); and 
a detector configured to receive the polarized form of the portion of the first electromagnetic radiation from the second polarizer and produce the error signal (detectors 38 and 36 go to servo electronics which receive an error signal to adjust the angle of grating 14 in order to stabilize output of the light source; col 5, lines 1-15).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have laser system comprising: a tunable laser source configured to produce a first electromagnetic radiation having an electromagnetic spectrum; and a vapor cell-based reference configured to capture a portion of the first electromagnetic radiation and provide an error signal containing information about a deviation of the electromagnetic spectrum from a target electromagnetic spectrum, the vapor cell-based reference comprising: a vapor cell filter configured to receive the portion of the first electromagnetic radiation and selectively transmit the portion of the first electromagnetic radiation based on the electromagnetic spectrum; and a detector configured to receive the transmitted portion of the first electromagnetic radiation and produce the error signal for the purposes of creating a robust stabilized laser output (Corwin: abstract) allowing for increased accuracy with measurement over a long period of time.
Regarding claim 2, Corwin teaches wherein the target electromagnetic spectrum is a wavelength of an absorption line of an atomic species (col 4, line 57 “Rb” is rubidium).
Regarding claims 3 and 43, Corwin teaches wherein the target electromagnetic spectrum is a wavelength of a Rubidium absorption line (col 4, line 57 “Rb” is rubidium).
Regarding claims 4 and 45, Yun and Corwin teaches wherein the target electromagnetic spectrum is a wavelength of 780 nm (Yun paragraph 124; Corwin abstract)
Regarding claims 6 and 47, Yun teaches wherein the human interface comprises a fiber-optic probe (Figure 1b; paragraph 76).
Regarding claim 54, Corwin teaches wherein the error signal is produced by providing a modulation to the first electromagnetic radiation (vapor cell Figure 1, 26; polarized form of first EM radiation Figure 1, 22; 22 is a linear polarizer where light 10 passes through vapor cell; detectors 38 and 36 go to servo electronics which receive an error signal to adjust the angle of grating 14 in order to stabilize output of the light source; col 5, lines 1-15).
Regarding claim 55, Corwin teaches further comprising at least one polarizer and at least one source of magnetic field, wherein the error signal is produced by from the polarization dependence of atomic absorption in the magnetic field (Figure 1, linear polarizer 22; magnets 28; atomic chamber 26).
Claims 9-11 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Corwin as applied to claims 1 and 42 above, and further in view of Nakahara et al. US Pub. No. 2013/0188141.
Regarding claims 9 and 50, Yun teaches further comprising a computer system in communication with the human interface and the spectrometer system and configured to obtain a first biomechanical value for a first eye tissue region of a patient, obtain a second biomechanical value for a second eye tissue region of the patient, and determine a medical condition of the tissue of the eye of the patient by comparing the first biomechanical value with the second biomechanical value (paragraph 77 teaches measuring different regions of tissue and creating a spatial map of biomechanical properties; paragraph 98 teaches measuring different regions; paragraph 22 teaches diagnosing a disease; paragraph 138 teaches comparing values to determine keratoconus corneas vs normal corneas).
Yun does not directly teach comparing the results from the patient itself. 
Nakahara teaches a disease which is not found by checking one eye may be diagnosed by comparing the left and right eyes, and hence it is effective to compare both left and right eyes with each other using the mirror symmetry of the left and right eyes to find a disease (paragraph 89).
Obvious to have comparing the first and second region being from the same patient and the first and second region be the left and right eye for the purposes of increasing the effectiveness of finding a disease (Nakahara: paragraph 89).
Regarding claims 10 and 51, wherein the computer system is further configured to assess an axial-asymmetry between the first eye tissue region and the second eye tissue region to determine the medical condition (paragraph 120 teaches measuring off axis axial profiles of the biomechanical information; paragraph 138 teaches comparing the values to determine a medical condition; Figure 6D teaches the axial position data collected is asymmetric;).
Nakahara teaches comparing left and right eyes (paragraph 89).
Regarding claims 11 and 52, Yun teaches wherein the computer system is further programmed to determine a Brillouin frequency, f, measured as a function of an angle, relative to normal on the first eye tissue region and the second eye tissue region, respectively (paragraph 120 teaches off axis axial profile measurements of the Brillouin axial profile). 
Nakahara teaches comparing left and right eyes (paragraph 89).
Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corwin as applied to claim 13 above, and further in view of Yun.
Regarding claim 20, Corwin is silent with respect to wherein the laser source system is configured to be coupled to: a human interface configured to direct the first electromagnetic radiation to the eye tissue region of the patient, wherein the first electromagnetic radiation interacts with at least one acoustic wave intrinsic to the eye tissue region and at least one second electromagnetic radiation is produced based on the at least one acoustic wave; and a spectrometer system configured to receive a portion of the second electromagnetic radiation and provide information associated with a biomechanical property of the eye tissue region.
Yun teaches a human interface (Figure 1a; 140 130 and 134) configured to direct the first electromagnetic radiation to the eye tissue region of the patient (Figure 1a; light 110 goes to eye 120), wherein the first electromagnetic radiation interacts with at least one acoustic wave (abstract; paragraphs 70 and 74) intrinsic to the eye tissue region (paragraph 70 and 74) and at least one second electromagnetic radiation is produced based on the at least one acoustic wave (paragraph 74); and 
a spectrometer system configured to receive a portion of the second electromagnetic radiation and provide information associated with a biomechanical property of the eye tissue region (Figure 1a, 150; paragraph 83).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a human interface configured to direct the first electromagnetic radiation to the eye tissue region of the patient, wherein the first electromagnetic radiation interacts with at least one acoustic wave intrinsic to the eye tissue region and at least one second electromagnetic radiation is produced based on the at least one acoustic wave; and a spectrometer system configured to receive a portion of the second electromagnetic radiation and provide information associated with a biomechanical property of the eye tissue region for the purposes of applying a stable laser to measuring the human eye to determine medical conditions such as keratoconus and cataracts.
Regarding claim 22, Yun teaches further comprising a computer system in communication with the human interface and the spectrometer system and configured to obtain a first biomechanical value for a first eye tissue region of a patient, obtain a second biomechanical value for a second eye tissue region of the patient, and determine a medical condition of the tissue of the eye of the patient by comparing the first biomechanical value with the second biomechanical value (paragraph 77 teaches measuring different regions of tissue and creating a spatial map of biomechanical properties; paragraph 98 teaches measuring different regions; paragraph 22 teaches diagnosing a disease; paragraph 138 teaches comparing values to determine keratoconus corneas vs normal corneas).
Regarding claim 23, wherein the computer system is further configured to assess an axial-asymmetry between the first eye tissue region and the second eye tissue region to determine the medical condition (paragraph 120 teaches measuring off axis axial profiles of the biomechanical information; paragraph 138 teaches comparing the values to determine a medical condition; Figure 6D teaches the axial position data collected is asymmetric;).
Regarding claim 24, Yun teaches wherein the computer system is further programmed to determine a Brillouin frequency, f, measured as a function of an angle, relative to normal on the first eye tissue region and the second eye tissue region, respectively (paragraph 120 teaches off axis axial profile measurements of the Brillouin axial profile).
Claims 7, 21, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun and Corwin as applied to claims 6, 20, and 47 above, and further in view of Bukshtab et al. Us Pub. No. 2016/0139390.
Regarding claims 7, 21, and 48, Yun and Corwin are silent with respect to wherein the fiber-optic probe forms at least one of a catheter or a pen-type endoscope.
Bukshtab teaches a Brillouin spectroscopy system (paragraph 35) in a catheter form (paragraph 101).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a catheter for the purposes of increasing the flexibility of the system to image in small spaces.
Allowable Subject Matter
Claims 5, 12, 28, 40, 41, 46, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5 and 46, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a spectral cleanup filter configured to provide a second error signal containing information about the spectral noise within the first electromagnetic radiation.” in combination with the remaining limitations of the claim.
Regarding claims 12, 28, and 53, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the Brillouin frequency is given by the equation where fo is a value measured normal to the first eye tissue region or the second eye tissue region and delta f is the axial asymmetry between the first eye tissue region and the second eye tissue region.” in combination with the remaining limitations of the claim.
Regarding claims 40 and 41, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the second biomechanical value is obtained with an air-puff based optical imaging technique.” And “wherein the air-puff based optical imaging technique is selected from the group consisting of Scheimpflug topography and optical coherence tomography.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160220110 teaches varying the angle to measure keratoconus.
20140368793 teaches Rubidium vapor cell for Brillouin spectroscopy.
20160059032 teaches combing Brillouin spectroscopy with OCT to measure keratoconus. However, does not teach comparing the two values in two different regions are required by claims 40 and 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877